Exhibit 10.3

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (this “Amendment”) is dated as of June 6, 2018
(the “Effective Date”) and is hereby entered into by and between AG-JCM Wells
Avenue Property Owner, LLC (“Landlord”), a Delaware limited liability company,
with an address of c/o Jumbo Capital Management, LLC, 1900 Crown Colony Drive,
4th Floor, Quincy, Massachusetts 02169, and Karyopharm Therapeutics Inc.
(“Tenant”), a Delaware corporation, with an address of 85 Wells Avenue, 2nd
Floor, Newton, Massachusetts 02459.

RECITALS

WHEREAS, Landlord, as successor-in-interest to NS Wells Acquisition LLC, and
Tenant are parties to that certain Office Lease Agreement dated March 27, 2014
(the “Office Lease Agreement”), as amended by that First Amendment to Lease
dated December 31, 2014 (the “First Amendment”), as amended by that Second
Amendment to Lease dated October 22, 2015 (the “Second Amendment”), and as
amended by that Third Amendment to Lease dated February 28, 2018 (the “Third
Amendment”, and together with the Office Lease Agreement, the First Amendment,
and the Second Amendment, the “Lease”), pursuant to which Landlord leases to
Tenant approximately 62,143 rentable square feet of office space being comprised
of (i) 29,933 rentable square feet on the second (2nd) floor (the “Second
Amendment Premises”), (ii) 8,468 rentable square feet located on the third (3rd)
floor (the “Expansion Premises A”), (iii) 7,766 rentable square feet located on
the third (3rd) floor (the “Expansion Premises B”), and (iv) 15,976 rentable
square feet located on the third (3rd) floor (the “New Expansion Premises”, and
together with the Second Amendment Premises, the Expansion Premises A, and
Expansion Premises B, the “Existing Premises”), located in the building located
at 75-95 Wells Avenue, Newton, Massachusetts 02459 (the “Building”);

WHEREAS, Tenant desires to increase the size of the Existing Premises and lease
additional space in the Building consisting of approximately 36,359 rentable
square feet on the second (2nd) floor of the Building (as shown on Exhibit A
attached hereto the “Fourth Amendment Expansion Premises”); and

WHEREAS, Landlord and Tenant further agree to amend, modify and/or supplement
other provisions of the Lease, all as set forth herein on the following terms
and conditions.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant hereby agree, as of the Effective
Date, as follows:

 

  1. Incorporation of Recitals. The recitals set forth above are true and
correct, incorporated herein and made a part of this Amendment as if set forth
herein in full.

 

  2. Incorporation of Exhibits. The exhibits attached hereto are incorporated
herein and made a part of this Amendment as if set forth herein in full.

 

1



--------------------------------------------------------------------------------

  3. Capitalized Terms and Conflicts. All capitalized terms used in this
Amendment that are not defined in this Amendment shall have the meanings
ascribed to such terms in the Lease. In the event of any conflict between the
terms of the Lease and the terms of this Amendment, the definitions set forth in
this Amendment shall supersede and control.

 

  4. Addition of Fourth Amendment Expansion Premises. As of the later of the
date Landlord delivers the Premises to Tenant in the condition required by this
Section 4 or July 1, 2018 (the “Fourth Amendment Expansion Premises Commencement
Date”), the Existing Premises shall hereby be expanded to include the Fourth
Amendment Expansion Premises. Accordingly, as of the Fourth Amendment Expansion
Premises Commencement Date: (a) the total premises to be leased by Tenant in the
Building shall consist of approximately 98,502 rentable square feet (the
“Resulting Premises”); and (b) all references in the Lease to the Premises shall
mean the “Resulting Premises”. Landlord hereby agrees to deliver the Fourth
Amendment Expansion Premises in broom-clean condition, free and clear of all
occupants, tenants, and furniture on or before the Fourth Amendment Expansion
Premises Commencement Date. The Fourth Amendment Expansion Premises Commencement
Date shall not occur until Landlord delivers the Fourth Amendment Expansion
Premises to Tenant in the condition required in the preceding sentence. Subject
to Force Majeure (as such term is defined in Section 26.03 of the Lease), if
Landlord does not deliver the Fourth Amendment Expansion Premises to Tenant on
or before July 1, 2018, then Tenant shall receive a day-for-day abatement of
Base Rent hereunder solely with respect to the Reduced Fourth Amendment
Expansion Premises (as hereinafter defined) as a penalty for such delay for the
period of time from July 1, 2018 until August 31, 2018. If Landlord does not
deliver the Fourth Amendment Expansion Premises to Tenant on or before
September 1, 2018, then, commencing on September 1, 2018 until the date Landlord
delivers the Fourth Amendment Expansion Premises, Tenant shall receive an
additional two (2) days’ credit for Base Rent hereunder for each day solely with
respect to the Reduced Fourth Amendment Expansion Premises as a penalty for such
delay. Landlord shall make good faith efforts to deliver the Fourth Amendment
Expansion Premises to Tenant on or before July 1, 2018 (all such delay credits
referred to in the two (2) immediately preceding sentences, the “Delay Rent
Credits”). All accrued Delay Rent Credits shall be applied to the first amounts
of Base Rent that actually accrue and are owed by Tenant with respect to the
Fourth Amendment Expansion Premises strictly in accordance with the Base Rent
table set forth in Section 6(e) herein. In the event Landlord does not deliver
the Fourth Amendment Expansion Premises to Tenant in the condition required by
this Section 4 by November 30, 2018, as extended due to delays caused by Tenant,
but not delays caused by Force Majeure, Tenant shall have the right, but not the
obligation, to terminate this Amendment on December 1, 2018, or thereafter, by
written notice to Landlord given prior to Landlord’s delivery of the Fourth
Amendment Expansion Premises to Tenant, in which event, the Delay Rent Credits
shall cease to accrue as of the date of such notice to Landlord, and Tenant may
apply up to a maximum amount of Two Hundred Twenty Five Thousand and 00/100
Dollars ($225,000.00) (the “Termination Delay Rent Credits Cap”) to Base Rent
obligations as to the Existing Premises, and Tenant thereafter shall have no
right, title, or interest to any such accrued Delay Rent Credits in excess of
the Termination Delay Rent Credits Cap.

 

2



--------------------------------------------------------------------------------

  5. Coterminous Lease Term. The term of the Lease with respect to the Fourth
Amendment Expansion Premises shall be coterminous with the Term (as same may be
extended pursuant to the terms and conditions of the Lease) with respect to the
Existing Premises.

 

  6. Base Rent. From and after the Effective Date, Tenant shall pay Base Rent
with respect to the Resulting Premises in accordance with the schedules below
but otherwise in accordance with the terms and conditions of the Lease.

 

  a. Base Rent for Second Amendment Premises. From and after the Effective Date,
Tenant shall pay Base Rent with respect to the Second Amendment Premises in
accordance with the schedule below but otherwise in accordance with the terms
and conditions of the Lease:

 

Period (Months)

   Monthly Base Rent      Annual Base Rent  

Effective Date – November 30, 2018

   $ 71,090.88      $ 853,090.50 * 

December 1, 2018 – November 30, 2019

   $ 72,338.08      $ 868,057.00  

December 1, 2019 – November 30, 2020

   $ 73,585.29      $ 883,023.50  

December 1, 2020 – November 30, 2021

   $ 74,832.50      $ 897,990.00  

December 1, 2021 – September 30, 2022

   $ 78,574.13      $ 942,889.50 * 

October 1, 2022 – September 30, 2023

   $ 93,540.63      $ 1,122,487.50  

October 1, 2023 – September 30, 2024

   $ 96,035.04      $ 1,152,420.50  

October 1, 2024 – September 30, 2025

   $ 98,529.46      $ 1,182,353.50  

 

* Annualized figure.

 

3



--------------------------------------------------------------------------------

  b. Base Rent for Expansion Premises A. In addition to the foregoing, from and
after the Effective Date, Tenant shall pay Base Rent with respect to the
Expansion Premises A in accordance with the schedule below but otherwise in
accordance with the terms and conditions of the Lease.

 

Period (Months)

   Monthly
Base Rent      Annual Base
Rent  

Effective Date – September 30, 2018

   $ 20,817.17      $ 249,806.00 * 

October 1, 2018 – September 30, 2019

   $ 21,170.00      $ 254,040.00  

October 1, 2019 – September 30, 2020

   $ 21,522.83      $ 258,274.00  

October 1, 2020 – September 30, 2021

   $ 21,875.67      $ 262,508.00  

October 1, 2021 – September 30, 2022

   $ 22,228.50      $ 266,742.00  

October 1, 2022 – September 30, 2023

   $ 26,462.50      $ 317,550.00  

October 1, 2023 – September 30, 2024

   $ 27,168.17      $ 326,018.00  

October 1, 2024 – September 30, 2025

   $ 27,873.83      $ 334,486.00  

 

* Annualized figure.

 

  c. Base Rent for Expansion Premises B. In addition to the foregoing, from and
after the Effective Date, Tenant shall pay Base Rent with respect to the
Expansion Premises B in accordance with the schedule below but otherwise in
accordance with the terms and conditions of the Lease.

 

Period (Months)

   Monthly
Base Rent      Annual Base
Rent  

Effective Date – September 30, 2018

   $ 19,091.42      $ 229,097.00 * 

October 1, 2018 – September 30, 2019

   $ 19,415.00      $ 232,980.00  

October 1, 2019 – September 30, 2020

   $ 19,738.58      $ 236,863.00  

October 1, 2020 – September 30, 2021

   $ 20,062.17      $ 240,746.00  

October 1, 2021 – September 30, 2022

   $ 20,385.75      $ 244,629.00  

October 1, 2022 – September 30, 2023

   $ 24,268.75      $ 291,225.00  

October 1, 2023 – September 30, 2024

   $ 24,915.92      $ 298,991.00  

October 1, 2024 – September 30, 2025

   $ 25,563.08      $ 306,757.00  

 

** Annualized figure.

 

4



--------------------------------------------------------------------------------

  d. Base Rent for New Expansion Premises. In addition to the foregoing, from
and after the Effective Date, Tenant shall pay Base Rent with respect to the New
Expansion Premises in accordance with the schedule below but otherwise in
accordance with the terms and conditions of the Lease.

 

Period (Months)

   Monthly
Base Rent      Annual Base
Rent  

NEP Rent Commencement Date (as defined in the Third Amendment) – September 30,
2018

   $ 43,268.33      $ 519,220.00 * 

October 1, 2018 – September 30, 2019

   $ 44,599.67      $ 535,196.00  

October 1, 2019 – September 30, 2020

   $ 45,931.00      $ 551,172.00  

October 1, 2020 – September 30, 2021

   $ 47,262.33      $ 567,148.00  

October 1, 2021 – September 30, 2022

   $ 48,593.67      $ 583,124.00  

October 1, 2022 – September 30, 2023

   $ 49,925.00      $ 599,100.00  

October 1, 2023 – September 30, 2024

   $ 51,256.33      $ 615,076.00  

October 1, 2024 – September 30, 2025

   $ 52,587.67      $ 631,052.00  

 

* Annualized figure

** During the entire Term of the Lease, including any free Base Rent period as
applicable, Tenant shall be responsible for payment of Additional Rent,
including, without limitation, charges for electricity as set forth in
Section 7.02 of the Lease.

 

5



--------------------------------------------------------------------------------

  e. Base Rent for Fourth Amendment Expansion Premises. In addition to the
foregoing, from and after the Effective Date, Tenant shall pay Base Rent with
respect to the Fourth Amendment Expansion Premises in accordance with the
schedule below but otherwise in accordance with the terms and conditions of the
Lease.

 

Period (Months)

   Monthly Base
Rent     Annual Base Rent  

Fourth Amendment Free Rent Period

   $ 0.00 *    $ 0.00 * 

FAEP Rent Commencement Date – until the date that is six (6) months following
said date (see footnote *** below)

   $ 57,248.71 ***    $ 686,984.50 **^ 

Month 7 – September 30, 2019

   $ 101,502.21     $ 1,218,026.50^  

October 1, 2019 – September 30, 2020

   $ 104,532.13     $ 1,254,385.50  

October 1, 2020 – September 30, 2021

   $ 107,562.04     $ 1,290,744.50  

October 1, 2021 – September 30, 2022

   $ 110,591.96     $ 1,327,103.50  

October 1, 2022 – September 30, 2023

   $ 113,621.88     $ 1,363,462.50  

October 1, 2023 – September 30, 2024

   $ 116,651.79     $ 1,399,821.50  

October 1, 2024 – September 30, 2025

   $ 119,681.71     $ 1,436,180.50  

 

* During the entire Term of the Lease, including any free Base Rent period as
applicable, Tenant shall be responsible for payment of Additional Rent,
including, without limitation, charges for electricity as set forth in
Section 7.02 of the Lease; provided, however, that with respect to the Fourth
Amendment Expansion Premises, charges shall not accrue and Tenant shall not be
responsible for payment of Additional Rent, including, without limitation,
charges for electricity as set forth in Section 7.02 of the Lease, until the
occurrence of the Fourth Amendment Expansion Premises Commencement Date.

**

“Fourth Amendment Free Rent Period” shall commence on the Fourth Amendment
Expansion Premises Commencement Date and continue through the day immediately
preceding the “FAEP Rent Commencement Date”, which shall be the earlier of
(i) one (1) month after the date of Substantial Completion (as defined below) of
Tenant’s Fourth Amendment Expansion Premises Work, or (ii) either December 1,
2018 or, if the Fourth Amendment Expansion Premises Commencement Date occurs on
or after July 10, 2018, then the one hundred fifty-third (153rd) day following
the Fourth Amendment Expansion Premises Commencement Date. For the purposes of
this Fourth Amendment, the term “Substantially Complete” or “Substantial
Completion” shall mean, with respect to the Fourth Amendment Expansion Premises
Work, such work is completed, other than minor work which does not materially
affect Tenant’s use of, or access to, the Fourth Amendment Expansion Premises,
and Tenant has obtained such evidence as is customarily

 

6



--------------------------------------------------------------------------------

  provided by the City of Newton to lawfully occupy the Fourth Amendment
Expansion Premises. In the event that Substantial Completion of Tenant’s Fourth
Amendment Expansion Premises Work occurs on a date other than the first day of a
calendar month, Tenant shall not be liable for the payment of Base Rent during
the period of time beginning on Substantial Completion of Tenant’s Fourth
Amendment Expansion Premises Work and ending on the date that is thirty
(30) days following the Substantial Completion of Tenant’s Fourth Amendment
Expansion Premises Work. Thereafter, Base Rent for such partial calendar month
shall be pro-rated through the final day of such calendar month and for
subsequent months Base Rent shall commence on the first day of each calendar
month, all in accordance with the Base Rent tables set forth herein, and
otherwise in accordance with the terms and conditions of the Lease.

*** For the period of time commencing on the FAEP Rent Commencement Date until
the date that is six (6) months following said date, Tenant shall be responsible
for the payment of Base Rent to Landlord for only a portion of the Fourth
Amendment Expansion Premises, such portion consisting of a total of 20,507
rentable square feet (the “Reduced Fourth Amendment Expansion Premises”).

^ Annualized figure.

 

  7. Tenant’s Pro Rata Share. Effective as of the Fourth Amendment Expansion
Premises Commencement Date, Tenant’s Pro Rata Share with respect to (i) the
Fourth Amendment Expansion Premises shall be 15.05%, (ii) the Existing Premises
shall be 25.72%, and (iii) the Resulting Premises shall be 40.77%.

 

  8. Fourth Amendment Expansion Premises Base Year Expenses and Taxes.

 

  a. Tenant shall continue to pay its Pro Rata Share of increases to Expenses
and Taxes in accordance with the terms of the Lease; provided, however, that
with respect to the Resulting Premises, for the period commencing on the Fourth
Amendment Expansion Premises Commencement Date and ending on Lease expiration:

 

  i. With respect to the Resulting Premises, Base Year Expenses shall be actual
Expenses incurred with respect to the period commencing on January 1, 2018 and
ending on December 31, 2018; and

 

  ii. With respect to the Resulting Premises, Base Year Taxes shall be actual
Taxes for the twelve-month period commencing on July 1, 2018 and ending on
June 30, 2019.

 

  b.

The provisions of Section 11.b of the Third Amendment shall continue to apply
with respect to the Resulting Premises as increased by the Fourth Amendment
Expansion Premises, that is, notwithstanding anything to the contrary contained
in the Lease or herein, commencing on the New Expansion Premises Commencement
Date, Tenant’s Pro Rata Share of increases to Expenses (as adjusted based on 95%
occupancy in accordance with Exhibit B, Section 2.03 of the Lease) shall not
exceed Tenant’s Pro Rata Share of Controllable Operating Expenses (as
hereinafter defined) for the immediately preceding calendar year, as such
Controllable Operating Expenses may be increased by no more than four percent
(4%) per calendar year on a cumulative and compounded basis. For purposes
hereof,

 

7



--------------------------------------------------------------------------------

  “Controllable Operating Expenses” shall mean all Expenses other than Taxes,
insurance premiums, and utility costs and utility expenses. Tenant’s audit
rights provided for in Exhibit B, Section 4 of the Lease shall include the right
to inspect any of Landlord’s records necessary to verify the increase in any
Controllable Operating Expenses as described herein.

 

  c. Unless otherwise modified herein, Tenant shall pay its Pro Rata Share of
Expenses and Taxes in accordance with all terms and conditions of the Lease,
including, without limitation, Section 11 of the Third Amendment. Beginning on
the Fourth Amendment Expansion Premises Commencement Date, the Base Year for
Expenses and Taxes with respect to the Existing Premises shall change to be the
same as the Base Years for Expenses and Taxes with respect to the Fourth
Amendment Expansion Premises.

 

  9. Condition of Existing Premises. Tenant acknowledges that Tenant is in
possession of the Existing Premises and accepts the same “as is”, without any
obligation on the part of Landlord to refurbish the Existing Premises, and
without any representation by Landlord to Tenant as to the condition of the
Existing Premises or the Building, and Tenant is satisfied with the condition of
the Existing Premises as it relates to the suitability of the Existing Premises
for Tenant’s purposes. Nothing contained herein shall in any way diminish or
affect Landlord’s on-going repair, maintenance and/or replacement obligations
under Section 9.02 of the Lease or Landlord’s service obligations under
Section 7 of the Lease.

 

  10. Condition of Fourth Amendment Expansion Premises. Tenant shall perform
Tenant’s Fourth Amendment Expansion Premises Work described on Exhibit B
(“Fourth Amendment Work Letter”), and Exhibit B-1 attached hereto, and
incorporated herein by reference. The Fourth Amendment Work Letter shall govern
the Tenant’s Fourth Amendment Expansion Premises Work and Landlord’s provision
of the Fourth Amendment Expansion Premises TI Allowance. Landlord shall deliver
the Fourth Amendment Expansion Premises with all structural elements of the
Building and all mechanical, electrical and plumbing systems in good operating
condition and repair. Tenant acknowledges that Tenant has examined the Fourth
Amendment Expansion Premises, and, upon delivery by Landlord in the condition
required by Section 4 of this Amendment, accepts the same “as is”, without any
obligation on the part of Landlord to refurbish the Fourth Amendment Expansion
Premises, and without any representation by Landlord to Tenant as to the
condition of the Fourth Amendment Expansion Premises or the Building, and Tenant
is satisfied with the condition of the Fourth Amendment Expansion Premises as it
relates to the suitability of the Fourth Amendment Expansion Premises for
Tenant’s purposes. Nothing contained herein shall in any way diminish or affect
Landlord’s on-going repair, maintenance and/or replacement obligations under
Section 9.02 of the Lease or Landlord’s service obligations under Section 7 of
the Lease. Notwithstanding the foregoing, Landlord will deliver the Fourth
Amendment Expansion Premises in conformity with all applicable building codes,
permits, laws and regulations, including, without limitation, Americans with
Disabilities Act. Landlord would also be responsible, at its expense, for any
necessary improvements to the Building to deliver the Fourth Amendment Expansion
Premises to comply with Americans with Disabilities Act requirements prior to
the Fourth Amendment Expansion Premises Commencement Date, including the
restroom facilities.

 

8



--------------------------------------------------------------------------------

  11. Resulting Premises Floor Plan. As of the Fourth Amendment Expansion
Premises Commencement Date, the Resulting Premises Floor Plan attached to the
Third Amendment shall be deleted and removed in its entirety and replaced with
the Resulting Premises Floor Plan attached hereto as Exhibit A.

 

  12. Right of First Refusal.

 

  a. Subject to the terms and conditions set forth below and subject to the
existing rights, if any, of other tenants or occupants in the Building or other
buildings owned by Landlord with respect to the ROFR Space (defined below), all
of such existing rights described in this sentence being listed on Exhibit C
attached hereto and made a part hereof, Tenant shall have an ongoing “Right of
First Refusal” to lease any space on the third (3rd) floor of the Building (the
“ROFR Space”).

 

  b. If Tenant shall timely exercise its Right of First Refusal for such ROFR
Space strictly in accordance with this Section 12, then the term of the Lease
with respect to the Resulting Premises shall be for the same term as contained
in the Offer (as hereinafter defined) with respect to the ROFR Space, such ROFR
Amendment (as hereinafter defined) to incorporate all such terms and conditions
relating to both the Resulting Premises and the ROFR Space.

 

  c.

If Landlord receives a bona fide offer (the “Offer”) from a prospective tenant
to lease all or any part of the ROFR Space, Landlord shall give Tenant written
notice of such fact. Landlord’s notice shall specify all material terms and
conditions of the Offer. Tenant, by written notice to Landlord, will notify
Landlord within five (5) Business Days of Landlord’s notice if Tenant wishes to
lease such ROFR Space from Landlord on the terms and conditions so specified in
the Offer. If the term for the ROFR Space set forth in the Offer is longer than
the current Term under the Lease, Tenant shall lease such ROFR Space and the
Resulting Premises for the term set forth in the Offer, in which event the term
for the Resulting Premises shall extend to be coterminous with the ROFR Space.
If Tenant notifies Landlord that it wishes to lease the ROFR Space, Landlord and
Tenant shall execute an amendment to this Lease in a form provided by Landlord
incorporating the ROFR Space into the Resulting Premises upon the terms
contained in the Offer within ten (10) Business Days of Tenant receipt of the
draft amendment from Landlord (the “ROFR Amendment”), and the term of the Lease
with respect to the Resulting Premises shall be for the same term as contained
in the Offer with respect to the ROFR Space, and the amendment shall contain any
other specific terms of the Offer (including terms relating to the Resulting
Premises) that are inconsistent with the then terms of this Lease. If Tenant
exercises the Right of First Refusal, Landlord will deliver such space to Tenant
at the time the space was to be delivered to the prospective tenant under the
Offer. If Tenant fails to notify Landlord within said five (5) Business Day
period that Tenant intends to lease such ROFR Space, or fails to execute a lease
amendment for such ROFR Space within

 

9



--------------------------------------------------------------------------------

  ten (10) Business Days of Tenant’s receipt of a draft lease amendment from
Landlord (provided Landlord worked in good faith and with diligence to attempt
to reach agreement with Tenant on the lease amendment), Tenant shall be deemed
to have waived its rights with respect to the ROFR Space and Landlord shall be
entitled to lease, at its sole discretion and without any further notice to
Tenant, in whole or in part, the ROFR Space to the prospective tenant identified
in such Offer on the terms set forth in the Offer or on terms for a Net
Effective Rate (as defined hereinafter) which is not lower than that offered to
Tenant pursuant to the Offer by more than seven and one-half percent (7.5%); it
being hereby agreed that, as used herein, the term “Net Effective Rate” shall
mean the actual rental rate to be received per year, on the average, during the
proposed term determined by deducting from the face rental value for the term
thereof the dollar value of all inducements, free rent, tenant improvements and
other concessions proposed to be given.

 

  d. Notwithstanding any contrary provision of this Section or any other
provision of the Lease, any Right of First Refusal and any exercise by Tenant of
any Right of First Refusal shall be void and of no effect unless on the date
Tenant notifies Landlord that it is exercising the Right of First Refusal and on
the commencement date of the amendment for the ROFR Space (i) the Lease is in
full force and effect and (ii) no Default has occurred under the Lease and
(iii) Tenant shall not have assigned the Lease, nor subleased more than
thirty-three percent (33%) of the total rentable square footage of the Resulting
Premises.

 

  13. Extension Option. Landlord and Tenant hereby acknowledge and agree that
Tenant shall retain the right to extend the Term of the Lease for the Resulting
Premises then demised to Tenant in accordance with the terms and conditions set
forth in Section 1 (Extension Option) of Exhibit F of the Lease.

 

  14. Electricity. Tenant shall continue to pay electricity charges for the
Existing Premises as set forth in Section 7.02 of the Lease. Commencing on the
Fourth Amendment Expansion Premises Commencement Date, Tenant shall pay
electricity charges for the Fourth Amendment Expansion Premises in accordance
with the provisions of Section 7.02 of the Lease.

 

  15. Parking. Effective as of the Fourth Amendment Expansion Premises
Commencement Date, Tenant shall have the right to use on a non reserved, first
come, first served basis, parking on the surface parking lot located adjacent to
the Building at a ratio of three and two-tenths (3.2) vehicle spaces per each
one thousand (1,000) rentable square feet of the Resulting Premises (equaling
three hundred fifteen (315) parking spaces for Tenant’s occupancy of 98,502
rentable square feet) and otherwise upon the same terms and conditions as
specified in the Lease. There shall be no additional charges to Tenant for the
parking rights granted herein or under this Lease.

 

  16.

Security Deposit. As of the Effective Date, the amount of the Security Deposit
shall be increased by $350,000.00 (the “Security Deposit Increased Amount”), for
a total Security Deposit of $550,000.00 (the “New Security Deposit Amount”),
subject to the terms and conditions contained herein and the Lease. From and
after the Effective Date, all references

 

10



--------------------------------------------------------------------------------

  in the Lease to the Security Deposit shall be deemed to refer to the “New
Security Deposit Amount”. The Security Deposit Increased Amount shall be timely
delivered to Landlord in the form of an irrevocable letter of credit in
accordance with all terms and conditions of Section 6.01 of the Lease, and all
other applicable provisions of the Lease. Provided that (x), there then exists
no Default of Tenant, as defined in Section 18 of the Lease, and (y) Tenant is
then in full compliance with its obligations under this Lease, and provided
Tenant holds 65 million dollars in cash, cash equivalents, and short term
investments in the aggregate (“Liquid Asset Test”), then there shall be a
reduction in the Security Deposit Increased Amount in accordance with the
schedule below (in the event Tenant exceeds 50 million dollars in the Liquid
Asset Test, but does not meet the 65 million dollars threshold, the Tenant may
present additional financial documentation to the Landlord and the parties will
have a good faith discussion as to the reasonableness of reducing the Security
Deposit Increased Amount.

 

  a. On January 1, 2021, the Security Deposit Increased Amount shall be reduced
by $150,000.00, and that amount shall be returned to Tenant; and

  b. On January 1, 2022, the Security Deposit Increased Amount shall be reduced
by $100,000.00, and that amount shall be returned to Tenant.

In the event that Tenant does not meet the Liquid Asset Test on January 1, 2021
and the Security Deposit Increased Amount is not reduced, but Tenant does meet
the Liquid Asset Test on January 1, 2022, the Security Deposit Increased Amount
shall be reduced by $150,000.00, and that amount shall be returned to Tenant.

 

  17. Signage. Notwithstanding any provision of the Lease to the contrary,
Landlord shall install, at Landlord’s sole cost and expense, all Tenant
identification and suite number signage in the lobby of the Building and in the
Fourth Amendment Expansion Premises, such signage to be to be consistent with
that for other tenants in the Building and in accordance with all lawful
ordinances, regulations and orders of governmental authority, and subject to
Landlord’s reasonable approval.

 

  18. Brokers. Landlord and Tenant represent and warrant to the other that
except for Jones Lang LaSalle and Newmark Knight Frank (the “Brokers”) they have
not made any agreement or taken any action which may cause any other party to
become entitled to a commission as a result of the transactions contemplated by
this Amendment. Furthermore, each party will indemnify and defend the other from
any and all claims, actual or threatened, for compensation by any other such
third person by reason of such party’s breach of their representation or
warranty contained in this Section. Landlord will pay any commission due to the
Brokers pursuant to its separate agreement with the Brokers.

 

  19. Representations.

 

  a. Landlord’s Representations. As of the Effective Date, Landlord hereby
represents and warrants that: (a) to the best of Landlord’s knowledge all
Building systems serving the Fourth Amendment Expansion Premises, including
without limitation all building fire protection, HVAC, electrical, and
mechanical systems, are in good working order; and (b) to the best of Landlord’s
knowledge, the Fourth Amendment Expansion Premises is in conformity with all
applicable building codes, permits, laws, and regulations, including, without
limitation, the Americans with Disabilities Act.

 

11



--------------------------------------------------------------------------------

  b. Tenant’s Representations. Tenant hereby represents and warrants, to best of
Tenant’s knowledge, to Landlord that as of the Effective Date: (a) all of
Tenant’s estate, right, title and interest in and to the Lease is free and clear
of assignments, sublettings, liens and encumbrances; (b) the Lease is in full
force and effect; (c) Tenant is presently in possession of the Existing Premises
and is paying the Base Rent, Additional Rent and any other charges or sums due
under the Lease with respect to the Existing Premises; (d) the Lease has not
been modified, supplemented or amended in any way, except as may be set forth in
this Amendment; (e) Tenant is not aware of any actionable defenses, claims or
set-offs under the Lease against rents or charges due or to become due
thereunder; and (f) that this Amendment has been duly authorized, executed and
delivered by and on behalf of Tenant and constitutes the valid and binding
agreement of Tenant in accordance with the terms hereof.

 

  20. Hazardous Materials. Landlord represents that, as of the Effective Date,
Landlord, to the best of its knowledge, has not received notice from any
governmental agencies or other third parties alleging that the Building or
Premises is in violation of any Laws or regulations relating to Hazardous
Materials, which violation is still in effect, and, except as previously
disclosed to Tenant in writing, Landlord, to the best of its knowledge, is not
aware of any Hazardous Materials have been released upon any portion of the
Property and remain unremediated. Landlord and Tenant’s obligations and
responsibilities with respect to Hazardous Materials shall remain in accordance
with Section 26.14 of the Lease.

 

  21. SNDA. As to any future mortgage, ground lease, and/or underlying lease or
deed of trust, Landlord shall use commercially reasonable efforts to obtain from
such mortgagee, ground lessor, or trustee therein a Nondisturbance Agreement (as
such term is defined in Section 23 of the Lease) in accordance with and subject
to the terms and conditions of the Lease.

 

  22. Ratification of Lease. Except as amended and modified by this Amendment,
all the terms, provisions, agreements, covenants and conditions of the Lease are
hereby affirmed and ratified. In the event that any provision of this Amendment
conflicts with the provisions of the Lease, the provisions of this Amendment
shall control.

 

  23. Execution/Entire Agreement. This Amendment, together with the Lease as
affected hereby, constitutes the entire agreement of the parties, and may not be
amended except by written instrument signed by all parties. This Amendment shall
have the effect of an agreement under seal and shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

  24. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the date set forth above.

LANDLORD:

 

AG-JCM WELLS AVENUE PROPERTY OWNER, LLC,

a Delaware limited liability company

By:   /s/ Jay O. Hirsh Name:   Jay O. Hirsh Title:   Authorized Signatory

TENANT:

 

KARYOPHARM THERAPEUTICS INC.,

a Delaware corporation

By:   /s/ Christopher B. Primiano Name:   Christopher B. Primiano Title:   EVP,
Chief Business Officer, General Counsel and Secretary

 

13



--------------------------------------------------------------------------------

EXHIBIT A

RESULTING PREMISES FLOOR PLAN

See attached.

 

Ex. A



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g498055dsp022.jpg]

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g498055dsp023.jpg]

 

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g498055dsp024.jpg]

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B

FOURTH AMENDMENT WORK LETTER

This Exhibit is attached to and made a part of the Fourth Amendment to Lease by
and between AG-JCM Wells Avenue Property Owner, LLC, a Delaware limited
liability company, (“Landlord”), and Karyopharm Therapeutics Inc., a Delaware
corporation (“Tenant”), for space in the Building located at 75-95 Wells Avenue,
Newton, Massachusetts 02459 (the “Building”).

1. Tenant’s Fourth Amendment Expansion Premises Work. Subject to the terms of
this Work Letter, other applicable provisions of this Amendment, the Lease, and
Landlord’s consent, which consent shall not be unreasonably withheld, delayed or
conditioned, Tenant may engage its own architects, engineers, consultants,
general contractor and subcontractors to perform certain commercially reasonable
improvements (“Tenant’s Fourth Amendment Expansion Premises Improvements”) to
the Fourth Amendment Expansion Premises in accordance with the Fourth Amendment
Expansion Premises Plans (as hereinafter after defined) (“Tenant’s Fourth
Amendment Expansion Premises Work”). Tenant may enter the Fourth Amendment
Expansion Premises commencing on the Fourth Amendment Expansion Premises
Commencement Date to perform Tenant’s Fourth Amendment Expansion Premises Work.
Tenant’s Fourth Amendment Expansion Premises Work shall be performed in a good
and workmanlike manner and in compliance with all applicable laws, as well as
all terms and conditions of this Amendment and the Lease. As part of Tenant’s
Fourth Amendment Expansion Premises Work, Tenant’s contractor shall use
commercially reasonable efforts to mitigate sound emanating from the Fourth
Amendment Expansion Premises and install appropriate ventilation so that
Tenant’s use of the Fourth Amendment Expansion Premises shall minimize noise
and/or odors being transmitted outside the Fourth Amendment Expansion Premises.
Prior to commencing Tenant’s Fourth Amendment Expansion Premises Work, Tenant
shall deliver to Landlord the plans (the “Fourth Amendment Expansion Premises
Plans”), as described on Exhibit B-1 attached hereto, detailing Tenant’s Fourth
Amendment Expansion Premises Work, and obtain Landlord’s approval of the same.
Landlord’s approval of the Fourth Amendment Expansion Premises Plans shall not
be unreasonably withheld, conditioned, or delayed. Before commencing Tenant’s
Fourth Amendment Expansion Premises Work, Tenant shall (a) obtain (and deliver
to Landlord copies of) all required permits and authorizations of any state,
federal or municipal governing body for such work, and (b) deliver to Landlord
certificates (in form reasonably acceptable to Landlord) evidencing the
following insurance coverages from each contractor and subcontractor:
(i) worker’s compensation insurance covering all persons to be employed in the
performance of Tenant’s Fourth Amendment Expansion Premises Work, and
(ii) commercial general liability insurance on a primary and non-contributory
basis with a limit of liability reasonably approved by Landlord, and with
contractual liability coverage, naming Landlord, Landlord’s managing agent,
Landlord’s property manager and any designated mortgagee of the Building as
additional insureds, and (iii) builders risk insurance for the full value of
Tenant’s Fourth Amendment Expansion Premises Work performed by such contractor
and subcontractor.

(a) Any reasonable out-of-pocket expenses incurred by Landlord in connection
with Landlord’s review of the Fourth Amendment Expansion Premises Plans and
inspection of Tenant’s Fourth Amendment Expansion Premises Work, including
outside experts retained by Landlord for that purpose shall be included in the
Fourth Amendment Expansion Premises TI Allowance (as

 

Ex. B



--------------------------------------------------------------------------------

hereinafter defined) after Landlord provides to Tenant a written invoice
detailing such charges and proposed deduction from the Fourth Amendment
Expansion Premises TI Allowance. Landlord’s consent to Tenant’s Fourth Amendment
Expansion Premises Work and Landlord’s approval of the Fourth Amendment
Expansion Premises Plans shall be without liability to or recourse against
Landlord, shall not release Tenant from its obligations to comply strictly with
the provisions of this Amendment and the Lease, and shall not constitute any
representation or warranty by Landlord regarding the adequacy for any purpose of
Tenant’s Fourth Amendment Expansion Premises Work or the Fourth Amendment
Expansion Premises Plans or their compliance with applicable law, and shall not
relieve Tenant from obtaining Landlord’s express written approval to revisions
thereto. Promptly after completion of Tenant’s Fourth Amendment Expansion
Premises Work, Tenant shall, at Tenant’s expense, obtain and deliver to Landlord
copies of all sign-offs, letters of completion, approvals and certificates of
any government authority required upon the completion of Tenant’s Fourth
Amendment Expansion Premises Work and “as-built” plans and specifications for
Tenant’s Fourth Amendment Expansion Premises Work prepared as reasonably
required by Landlord.

(b) If, in connection with Tenant’s Fourth Amendment Expansion Premises Work or
any other act or omission of Tenant or Tenant’s employees, agents or
contractors, a mechanic’s lien, financing statement or other lien or violation
of any applicable law, is filed against Landlord or all or any part of the
Building or Property (as such term is defined in Section 1.15 of the Lease),
Tenant shall, at Tenant’s expense, have such lien removed by bonding or
otherwise within thirty (30) days after Tenant receives notice of the filing.

(c) All construction managers, contractors and subcontractors performing work
for which a license is required by applicable laws, shall be licensed by the
appropriate government authorities and approved by Landlord, which approval
shall not be unreasonably withheld or delayed. Landlord’s approval of such
construction managers, contractors and subcontractors shall be without liability
to or recourse against Landlord, shall not release Tenant from its obligations
to comply strictly with the provisions of this Amendment and the Lease, shall
not constitute any warranty by Landlord regarding the adequacy, professionalism,
competence or experience of the approved construction manager, contractor, or
subcontractor, and shall not relieve Tenant from obtaining Landlord’s express
prior written approval if Tenant seeks to employ any other or additional
construction manager, contractor or subcontractor. Promptly following completion
of the Tenant’s Fourth Amendment Expansion Premises Work, Tenant shall furnish
to Landlord lien waivers and releases, in form reasonably satisfactory to
Landlord, from all construction managers, contractors, subcontractors, and
materialmen furnishing work, services or materials in connection with Tenant’s
Fourth Amendment Expansion Premises Work.

(d) At Tenant’s request, Landlord shall join in any applications for any
authorizations required from any government authority in connection with
Tenant’s Fourth Amendment Expansion Premises Work to which Landlord has
consented, and otherwise cooperate with Tenant in connection with Tenant’s
Fourth Amendment Expansion Premises Work, but Landlord shall not be obligated to
incur any out-of-pocket expense or obligation in connection with any such
applications or cooperation.

 

Ex. B



--------------------------------------------------------------------------------

(e) Tenant shall not place a load on any floor of the Fourth Amendment Expansion
Premises exceeding the floor load per square foot placed on any portion of the
Existing Premises prior to the date hereof and which is allowed by any
applicable laws.

(f) Tenant shall be liable for any damage caused to any part of the Building,
including its fixtures and equipment, arising from, or as a result of, Tenant’s
Fourth Amendment Expansion Premises Work and/or its installation and/or removal
of its signs. If Tenant performs with Landlord’s approval any work on the roof
of the Building (for example, in connection with repair, maintenance, or
installation of any air conditioning system), Tenant shall use only a contractor
approved by Landlord for such work and shall not do or cause anything to be done
which would invalidate Landlord’s then effective roof warranty for the Building.
Tenant shall also be responsible for promptly repairing (including any necessary
replacement) any damage to the roof or Building caused by such work; provided
that Landlord may, at its option, upon seven (7) Business Days’ written notice
to Tenant, complete any such repair or replacement, in which event Tenant shall
reimburse Landlord for all actual and reasonable out-of-pocket costs incurred by
Landlord in connection therewith within thirty (30) days after Tenant is billed
therefor.

(g) On or before the expiration date of the Lease or sooner termination of the
Lease, if applicable, Tenant shall, at Tenant’s expense, remove from the
Building (a) all Tenant’s Fourth Amendment Expansion Premises Improvements which
Landlord designates for removal in a notice given by Landlord to Tenant at the
time of Landlord’s approval of the plans for such Fourth Amendment Expansion
Premises Improvements, provided, however, that in no event shall Landlord
require the removal of Fourth Amendment Expansion Premises Improvements that
consist of standard office improvements; and (b) Tenant’s trade fixtures,
equipment and personal property which are removable without material damage to
the Tenant’s Fourth Amendment Expansions Premises or the Building (“Tenant’s
Fourth Amendment Expansion Premises Property”). Tenant shall repair any damage
to the Fourth Amendment Expansion Premises, and/or the Property, caused by the
installation or removal of Tenant’s Fourth Amendment Expansion Premises
Property, signs or Tenant’s Fourth Amendment Expansion Premises Improvements.
Except as expressly provided in this Section, Tenant’s Fourth Amendment
Expansions Premises Improvements shall not be removed. Any Tenant’s Fourth
Amendment Expansion Premises Property or Tenant’s Fourth Amendment Expansion
Premises Improvements that Tenant was required to remove and which is not
removed by Tenant by the expiration date of the Lease or sooner termination of
the Lease shall be deemed abandoned and may, at Landlord’s option, be retained
as Landlord’s property or disposed of by Landlord at Tenant’s expense.

2. Fourth Amendment Expansion Premises TI Allowance.

(a) Subject to the terms of this Section and the Lease, Landlord shall reimburse
or credit to Tenant, as applicable, up to a maximum contribution of One Million
Three Hundred Ninety-Nine Thousand Eight Hundred Twenty-One and 50/100 Dollars
($1,399,821.50) (the “Fourth Amendment Expansion Premises TI Allowance”). The
Fourth Amendment Expansion Premises TI Allowance will be provided as a
reimbursement of money actually expended by Tenant. In lieu of reimbursement, at
Tenant’s option, the Fourth Amendment Expansion Premises TI Allowance shall be
paid to Tenant, or at Tenant’s election directly to the contractor, in
installments (with five percent (5%) retainage), as construction progresses no
more frequently than once every thirty (30)

 

Ex. B



--------------------------------------------------------------------------------

day period as certified by Tenant’s architect pursuant to AIA Document
G702-1992, Application and Certificate for Payment. Landlord shall fund each
installment to Tenant, or at Tenant’s election, directly to the contractor
within thirty (30) days following Landlord’s receipt of Tenant’s written draw
request, accompanied by a certification of the construction progress to date
from Tenant’s architect and supporting detail for the costs incurred and paid by
Tenant reasonably acceptable to Landlord. Subject strictly to the Fourth
Amendment Expansion Premises TI Allowance Deadline (as hereinafter defined), the
final installment of the Fourth Amendment Expansion Premises TI Allowance shall
be paid to Tenant, or at Tenant’s election directly to the contractor within
thirty (30) days Landlord’s receipt of Tenant’s written request therefor,
accompanied by a certificate of final completion from Tenant’s architect, a
final lien waiver from the contractor and, if to be funded to Tenant, supporting
detail for the costs incurred and paid by Tenant reasonably acceptable to
Landlord. In the event Tenant completes the Fourth Amendment Expansion Premises
Work after the Fourth Amendment Expansion Premises TI Allowance Deadline, Tenant
shall furnish to Landlord such documents in accordance with the immediately
preceding sentence on the date Tenant completes such Fourth Amendment Expansion
Premises Work. The Fourth Amendment Expansion Premises TI Allowance may be
applied by Tenant for the following: costs of design, preparation, renovation
and construction of the Fourth Amendment Expansion Premises in connection with
Tenant’s Fourth Amendment Expansion Premises Work (the “Hard Costs”). Tenant may
use up to a maximum of Two Hundred Ninety Thousand Eight Hundred Seventy-Two and
00/100 Dollars ($290,872.00) towards non-building related costs, including,
without limitation, permitting, space plans, moving, and the purchase of
Tenant’s furniture, fixtures, and equipment (however, specifically excluding
Base Rent), such amount, as applicable, to be deducted from the Fourth Amendment
Expansion Premises TI Allowance (the “Soft Costs”); provided, however, that any
portion of the Fourth Amendment Expansion Premises TI Allowance that exceeds the
cost of the Tenant’s Fourth Amendment Expansion Premises Work or is otherwise
remaining after September 30, 2019 (the “Fourth Amendment Expansion Premises TI
Allowance Deadline”) shall accrue to the sole benefit of Landlord, it being
agreed that Tenant shall not be entitled to any credit, offset, abatement or
payment with respect thereto. Notwithstanding anything contained herein to the
contrary, Tenant shall be solely responsible for any costs of Tenant’s Fourth
Amendment Expansion Premises Work in excess of the Fourth Amendment Expansion
Premises TI Allowance and shall pay for any out-of-pocket costs in excess of the
Fourth Amendment Expansion Premises TI Allowance expended by Landlord for
Tenant’s Fourth Amendment Expansion Premises Work.

In addition, Tenant may use any Landlord allowances remaining under the Third
Amendment, if any, including, and limited to, the Existing Premises TI
Allowance, the New Expansion Premises TI Allowance, and Landlord’s Plans
Contribution (as such terms are defined in the Third Amendment), up to a maximum
amount of $346,252.50 in the aggregate for Tenant’s performance of Tenant’s
Fourth Amendment Expansion Premises Work. Such amounts in connection with the
immediately preceding sentence may be used by Tenant solely for the Hard Costs
incurred by Tenant with respect to the Fourth Amendment Expansion Premises Work.
For the purposes of clarity, any such amounts of the Existing Premises TI
Allowance, the New Expansion Premises TI Allowance, or the Landlord’s Plans
Contribution used by Tenant in connection with the immediately preceding two
(2) sentences, as applicable, shall be reduced from the Existing Premises TI
Allowance, the New Expansion Premises TI Allowance, or the Landlord’s Plans
Contribution, as applicable. The right in the preceding sentence shall be in
addition to and not in

 

Ex. B



--------------------------------------------------------------------------------

lieu of Tenant’s right under Exhibit B, Section 2 of the Third Amendment to
apply any outstanding portion of the Base Rent Credit Amount, if any, on the
same terms and conditions otherwise applicable to the Base Rent Credit Amount,
it being agreed that any portion of said Base Rent Credit Amount used by Tenant
towards the Fourth Amendment Expansion Premises Work shall be reduced from said
Base Rent Credit Amount.

(b) Provided Tenant has delivered to Landlord documentation detailing the
applicable costs, including, without limitation, invoices, bills or statements
for the work completed or services rendered, and the materials and supplies
used, Landlord shall make payment directly to Tenant within a commercially
reasonable time period for the Fourth Amendment Expansion Premises TI Allowance.

(c) In addition to the Fourth Amendment Expansion Premises TI Allowance,
Landlord shall contribute (i) a maximum amount of Five Thousand Four Hundred
Fifty-Three and 85/100 Dollars ($5,453.85) (i.e., $0.15 per rentable square foot
of the Fourth Amendment Expansion Premises) (“Landlord’s Electrical
Contribution”) towards Tenant’s removal of any wiring and cabling in the Fourth
Amendment Expansion Premises, and (ii) Four Thousand Three Hundred Sixty-Three
and 08/100 Dollars ($4,363.08) (i.e., $0.12 per rentable square foot of the
Fourth Amendment Expansion Premises) (the “Landlord’s Fourth Amendment Plans
Contribution”) towards the cost of the Fourth Amendment Expansion Premises
Plans. Landlord shall reimburse Tenant for Landlord’s Fourth Amendment Plans
Contribution and Landlord’s Electrical Contribution within thirty (30) days of
the Fourth Amendment Expansion Premises Commencement Date, provided that Tenant
has delivered to Landlord documentation detailing the applicable costs,
including, without limitation, invoices, bills or statements for the work
completed or services rendered, and the materials and supplies used.

 

Ex. B



--------------------------------------------------------------------------------

EXHIBIT B-1

FOURTH AMENDMENT EXPANSION PREMISES PLANS

 

Ex. B-1



--------------------------------------------------------------------------------

Exhibit B1

 

LOGO [g498055dsp025.jpg]

 

Page 1 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp026.jpg]

 

Page 2 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp027.jpg]

 

Page 3 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp028.jpg]

 

Page 4 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp029.jpg]

 

Page 5 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp030.jpg]

 

Page 6 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp031.jpg]

 

Page 7 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp032.jpg]

 

Page 8 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp033.jpg]

 

Page 9 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp034.jpg]

 

Page 10 of 11



--------------------------------------------------------------------------------

LOGO [g498055dsp035.jpg]

 

Page 11 of 11



--------------------------------------------------------------------------------

EXHIBIT C

EXISTING RIGHTS WITH RESPECT TO ROFR SPACE

None.